Citation Nr: 1615989	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  12-22 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from August 1963 to August 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript has been associated with the record.

The Board remanded the instant matter in January 2015.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that additional evidence, namely VA treatment records dated through February 2016, were added to the record after the issuance of the August 2015 supplemental statement of the case.  The Veteran has not waived initial AOJ consideration of this evidence.  However, as this evidence is not relevant to the claim decided herein, such a waiver is not required.  38 C.F.R. § 20.1304(c) (2015). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The issues of entitlement to an increased rating for bilateral hearing loss and a petition to reopen a claim for service connection for a right knee disorder as well as entitlement to service connection for peripheral neuropathy of the upper and lower extremities, a right foot injury and a heart aortic aneurysm were raised by the Veteran in a January 2016 VA Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as anger, irritability, depression, anxiety, social isolation, subjective reports of mild memory loss, sleep impairment and an exaggerated startle response, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.      §§ 3.102, 3.321, 4.1-4.10, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

With respect to the increased rating claims on appeal, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the claim for an increased rating, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter dated in May 2011, sent prior to the rating decision issued in June 2011, advised the Veteran of the evidence and information necessary to substantiate his claim for an increased rating as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

In addition, neither the Veteran nor his representative have alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Hartman v. Nicholson, 483 F.3d 1311  (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA records and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify the VA and non-VA providers who had treated him for his PTSD and complete appropriate authorization forms in a February 2015 letter.  No response was received.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran has been afforded several VA examinations in conjunction with the claims decided herein.  Such VA examinations include those conducted in June 2011 and July 2015to determine the severity of his PTSD.  Neither the Veteran nor his representative have alleged that these VA examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his PTSD have worsened in severity since the last VA examinations.  Rather, with respect to such claims, they argue that the evidence reveals that these disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for increased ratings and no further examination is necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the January 2015 remand directives by requesting that the Veteran identify any outstanding treatment records, obtaining VA treatment records, and obtaining a VA examination in July 2015, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in November 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the November 2013 hearing, the undersigned Veterans Law Judge enumerated the issue on appeal, which included an increased rating for PTSD.
Additionally, testimony regarding the nature and severity of the Veteran's service-connected PTSD was solicited, to include the type and frequency of the symptoms he experiences as a result of such disability, as well as the impact such have on his social and occupational functioning, to include his employment.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, additional development was undertaken subsequent to the hearing in order to ensure that all necessary evidence was of record, which included obtaining VA treatment records, affording the Veteran the opportunity to identify any additional records, and obtaining an examination to determine the nature and severity of the Veteran's PTSD.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis, supra at  430 (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II. Increased Rating Claim

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas"- i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

The Global Assessment of Functioning (GAF) scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

The Veteran contends that the severity of his PTSD symptoms warrant a higher rating.  Specifically, he contends that his social isolation and lack of relationships with his family warrant a higher rating.

A May 2010 VA treatment note reflects the Veteran's reports that he had dreams that did not amount to nightmares and that he had less intrusive thoughts.  Passive or active suicidal thoughts were denied.  Mania, hypomania or psychosis were not found.  Mental status examination found good eye contact with a flat facial expression.  Speech was found to be within normal limits and affect was found to be flat, of "severe intensity" and decreased.  Mood was found to be "ok", and thought process was found to be goal directed.  There was no looseness of associations, hallucinations, delusions, homicidal ideations or suicidal ideations.  Judgment and insight were found to be fair.  A GAF of 45 was assigned.

A June 2011 VA examination report reflects the Veteran's complaints of anger, irritability, isolation, intrusive thoughts, avoidance of reminders of combat, intense distress with reminders, nightmares, some sleep problems, no friends, hypervigilance, suspiciousness, an exaggerated startle response and depression.  He described these symptoms as severe, constant, continuous and ongoing.  He reported that he lived with his girlfriend of ten years, that he stayed in a travel trailer most of the time with his dogs, and that he had a history of violent behavior and fights for 10 to 15 years after service due to his drinking and anger.  He also reported a history of suicide attempts described as taking several sleeping pills but that he had made himself vomit.  He reported that he maintained a good relationship with one sibling and his mother, that he did not have relationships with his other three siblings, and that he was not close with his sons.

Mental status examination found orientation, communication and speech to be within normal limits.  Appearance, hygiene and behavior were found to be appropriate.  Attention and focus were found to be impaired as the Veteran was easily distracted from a book.  There were no panic attacks, delusions or obsessive-compulsive behavior.  Although the Veteran reported occasional hallucinations in that he heard voices, no hallucinations were observed on examination.  Thought processes were found to be appropriate as he was able to understand directions and did not have slowness of thought or confusion.  Judgment and memory were found to be within normal limits or not impaired.  Abstract thinking was found to be normal.  Suicidal and homicidal ideations were absent.  A GAF of 50 was assigned.  Following his examination, the examiner found that the Veteran's symptoms caused occupational and social impairment with reduced reliability and productivity.

An April 2012 VA treatment note reflects the Veteran's reports that his sleep was "ok" and that his exaggerated startle response was better.  He reported that he spent his time working around the house and taking care of his six dogs.  Thoughts, intent or plans of hurting himself or others was denied.  Mental status examination found the Veteran to be appropriately groomed with good eye contact and a cooperative attitude.  Speech was found to be of normal rate, tone and volume and affect was found to be appropriate.  Thought processes were found to be logical and goal-directed while thought content did not reveal a poverty of ideas or delusions.  Hallucinations, homicidal ideations and suicidal ideations were denied.  Judgment and insight were found to be fair, intellectual functioning was found to be grossly intact and he was able to follow conversation.  A GAF of 50 was assigned.

In an August 2012 statement, the Veteran's common law wife wrote that the Veteran was unable to participate in most family functions and spent his time alone.  She also wrote that he sometimes bathed once a week, that he had no motivation and that they no longer sleep together because he was too aggressive in his sleep.

A February 2013 VA treatment note reflects the Veteran's reports that he did well on most days in terms of his mood and anxiety but that he did get irritated and angry at times.  Sleep was reported to be good on most nights but that he had nightmares about twice a week.  Appetite was reported to be good and energy was found to be adequate.  He reported that he kept busy with his horses, dogs and watching television and that he had not heard from his son in over eight months because he would not allow his son to come over and shoot guns on his property.  Suicidal ideations, homicidal ideations, auditory hallucinations, visual hallucinations and paranoia were denied.  Mental status examination found the Veteran to be appropriately groomed, his eye contact to be good and his attitude to be pleasant and cooperative.  Speech was found to be of normal rate, tone and volume.  Psychomotor activity was found to be unremarkable, affect was found to be appropriate and mood was found to be euthymic.  Thought process was found to be logical and goal-directed.  Thought content was noted to have no poverty of content or delusions.  There was no evidence of psychosis.  Judgment and insight were found to be fair.  He was noted to be able to follow the conversation.  Intellectual functioning was found to be grossly intact.  A GAF of 55 was assigned.

A June 2013 VA treatment note indicates that the Veteran was alert and oriented to person, place and time.  Judgment and insight were found to be good.  Recent memory, remote memory, mood and affect were found to be intact.

During a November 2013 hearing, the Veteran testified that he did not have any friends, that he was not in contact with his five adult children and that one of his children live close to him and that they have not spoken in two years, which was his son's choice.  He further testified that he preferred to be alone, that he sometimes got angry with people, that he has gotten violent with people in the past and that he was depressed and anxious.  He also testified that he has suicidal ideations a couple of times per month but that he would not commit suicide absent a terminal illness and that he sometimes showered once a week because he did not think he needed to shower or was sometimes too tired.

An April 2014 VA treatment note reflects the Veteran's reports that his mood was improved and rated at "4" on a scale of 1-5.  He reported sleeping eight hours per night, that he had a good appetite, that he had a fairly good energy level and that he kept active by mowing laws, watching movies and playing with his dog.  Suicidal ideations, homicidal ideations, auditory and visual hallucinations and flashbacks were denied.

An April 2015 VA treatment note indicates the Veteran was alert and oriented times three, with euthymic mood and congruent affects.  Thoughts were found to be logical and goal directed.  Suicidal and homicidal ideations were denied.

A June 2015 VA treatment note reflects the Veteran's reports of a "content" mood and that he avoided large crowds.  He reported that his memory was good, that his wife complained about his memory and that he selected things to pay attention to.  Irritability, anxiety, nightmares, flashbacks, intrusive thoughts, forgetfulness, a problem naming/recognizing objects, managing money, or getting lost were denied.  He reported that he had a good relationship with his wife's two children and grandchildren and that his stepson lives on his property.  Mental status examination found the Veteran to be fairly well kempt, alert and cooperative.  Eye contact was found to be good and speech was found to be spontaneous with normal rate and volume.  There was no evidence of a thought disorder, psychotic symptoms, suicidal or homicidal ideations or gross cognitive deficits.

A July 2015 VA PTSD DBQ report reflects the Veteran's complaints of hypervigilance, an exaggerated startle response, problems with concentration, sleep disturbances, nightmares, a depressed mood and chronic sleep impairment.  Other symptoms were reported to include persistent and exaggerated negative beliefs or expectations about himself or the world, a persistently negative emotional state, irritable behavior, routinely feeling on-guard or alert, difficulty expressing his emotions and anxiety.  Flashbacks, unwanted memories, memory impairments, loss of interest, an inability to feel positive emotions, suicidal ideations, panic attacks or auditory or visual hallucinations were denied.  He reported a good relationship with his mother, that he was not close with his five siblings, that he was married to his fourth wife, that he had a good relationship with his wife and that she was his primary social support.  He also reported that he had five adult children, that he had no relationship with his children, that he had been estranged from one of his sons for four years after his son shot up his land with guns and that he socialized with his wife's family.  He reported that he did not do much on a typical day since his heart surgery in April 2015 and that he walked his five dogs.

Mental status examination found the Veteran to be alert and oriented to time, place and person.  Dress and grooming were found to be casual and neat, mood was found to be "down" and affect was found to be mood congruent.  Thoughts were found to be logical and goal-directed and speech was found to be clear, relevant and coherent.  The examiner noted that while the Veteran spoke at a low rate, he did not evidence any comprehension or verbal difficulties.  Attention, concentration, judgment/reasoning and analytical skills were found to be good.  Following the examination, the examiner found that the Veteran's symptoms were moderate at the current time and assigned a GAF of 60.  The examiner also found that the Veteran's occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.

A July 2015 VA neurology treatment note reflects the Veteran's complaints that his mental clarity decreased and that he had difficulty putting his words together since an April 2015 aortic aneurysm.  He reported that he runs his own business and the he handled the finances.  The provider attributed the Veteran's word finding difficulties to severe left carotid stenosis.

Following a review of the relevant evidence of record, which includes VA treatment records dated through July 2015, statements from the Veteran and his wife, and the VA examination reports dated in June 2011 and July 2015, the Board concludes that the Veteran is not entitled to a rating in excess of 50 percent for his PTSD.  In this regard, the Board finds that, for the entire appeal period, such disability is manifested by occupational and social impairment with reduced reliability and productivity as a result of anger, irritability, depression, anxiety, social isolation, subjective reports of mild memory loss, sleep impairment and an exaggerated startle response, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

In this regard, the Board finds that such symptomatology, to specifically include the Veteran's anger, irritability, depression, anxiety, social isolation, mild memory loss, sleep impairment and an exaggerated startle response, are contemplated in his current 50 percent rating.  As indicated previously, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas.  With respect to the symptoms noted to be indicative of a 70 percent rating, the Board notes that, at his November 2013 hearing, the Veteran reported suicidal ideations that occurred several times per month.  However, the Veteran consistently denied such ideations both prior to and after the November 2013 hearing, to include in June 2015 and July 2015.  Further, while the Veteran did report a past suicide attempt in the June 2011 VA examination, this attempt occurred years ago and there is otherwise no evidence or report during the instant appeal period.  Moreover, there is no indication in the record that any suicidal ideation results in occupational and social impairment with deficiencies in most areas.

There is no evidence that the Veteran has obsessional rituals which interfere with routine activities or any similar type of symptoms which interfere with routine activities.  Pertaining to the Veteran's speech, it has been consistently found to be of normal rate, rhythm and tone and has not been described as illogical, obscure, or irrelevant.  Specifically, it was found to be within normal limits in May 2010, June 2011 and February 2013 and spontaneous with normal rate and volume in June 2015.  It was also found to be clear, relevant and coherent in July 2015.

There is also no evidence of near-continuous panic or depression or any symptoms of similar severity, frequency or duration affecting the Veteran's ability to function independently, appropriately, and effectively.  Panic attacks were not reported by the Veteran or reflected in the clinical evidence.  While the Veteran has reported depression, such have not been shown to affect his ability to function independently, appropriately, and effectively as he maintained minimal hygiene and was able to perform his activities of daily living and provide care for his multiple dogs and horses.

Additionally, there is no evidence that the Veteran suffers from impaired impulse control or symptoms of similar severity during the current appeal period.  While the Veteran reported that he had gotten into fights in the 10 to 15 years after service discharge in his June 2011 VA examination, the record is otherwise negative for physical assaults or violence in the current appeal period.  Moreover, the Veteran testified during his November 2013 hearing that he had beaten his first wife in the late 1960s, there is no evidence or suggestion that there has been domestic violence in the current appeal period.  Furthermore, the Veteran has never been noted to have spatial disorientation. In this regard, the Veteran has been found to be consistently alert and oriented during the course of the appeal.

The Board further finds that the evidence fails to demonstrate that the Veteran neglects his personal appearance and hygiene.  In this regard, VA treatment records and examination reports dated during the appeal period consistently show that he has been clean and casually dressed and neatly groomed.  While the Veteran and his wife have reported bathing one time per week on occasion, he has never been found to be poorly groomed or unable to maintain personal hygiene. 

Pertaining to whether the Veteran has difficulty in adapting to stressful circumstances, the Board finds that, while the Veteran works one day per week, the evidence fails to demonstrate that such is due to his PTSD.  In this regards, the Veteran testified during his November 2013 hearing that he was no longer able to mow yards full-time due to breathing difficulties and his physical health.  Additional, the record demonstrates that he cared for his six dogs and horses and that he maintained a long-term relationship with his common law wife.  The ability to do these activities does not indicate occupational and social impairment with deficiencies in most areas.

Regarding the Veteran's ability to establish and maintain effective relationships, the Board notes that the Veteran maintained his relationship with his mother and his stepchildren and that he socialized with his wife's family.  He also reported that he did not have contact with his adult children and that in the case of child who lived near him, the lack of contact was his son's choice.  Given these facts, the evidence does not show occupational and social impairment with deficiencies in most areas.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include occasional nightmares, difficulty sleeping, diminished motivation and an exaggerated startle response.  See Mauerhan, supra.  However, the Board finds that such symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity, duration, or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  These symptoms are not consistent with the level of severity of symptoms found in the 70 percent rating which speak to suicidal ideation; obsessional rituals with interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), etc.

With regards to family relations, the Veteran displayed some deficiency.  He consistently reported a good relationship with his mother, maintained a long-term relationship with his common law wife and maintained relationships with his stepchildren.  However, he did not have relationships with his adult children.
Similarly, deficiencies in the area of mood have been displayed, as the Veteran has repeatedly been found to be irritable, depressed or anxious.  In addition, his reported sleep difficulties which would be consistent with deficiencies in mood.

However, the Veteran's judgment has been consistently found to be fair or good.  Thought processes have been consistently found to be logical, goal-directed and appropriate.  While the Veteran has reported difficulty putting his words together, a July 2015 neurologist attributed these difficulties to a nonservice-connected severe left carotid stenosis.  Memory loss, while reported by the Veteran during his November 2013 hearing, was not found on objective examination.  Moreover, there have been no findings of, and the Veteran has not reported, psychosis, delusions, inappropriate behavior or obsessive/ritualistic behavior.  While the Veteran reported occasional hallucinations in that he heard voices in the June 2011 VA examination, no hallucinations were observed on objective examination and the Veteran subsequently denied such hallucinations.

Further, he was not employed, nor did he seek employment, during the appellate period.  He testified during his November 2013 hearing that he mowed yards one day per week and that he stopped working full-time due to his physical limitations.
Finally, the Veteran did not attend school or attempt schooling during the appellate period.  Therefore, occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood has not been demonstrated.

The Board has also considered the Veteran's GAF scores assigned during the course of the appeal.  In this regard, a GAF of 50 was assigned in June 2011 and April 2012 while a GAF of 55 was assigned in February 2013 and a GAF of 60 was assigned in July 2015.  In addition, a GAF of 45 was assigned in May 2010.  
A GAF score, while not dispositive, is nevertheless highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).   Such scores are suggest moderate to severe impairments and are consistent with the current 50 percent rating.  Moreover, as the Veteran's PTSD symptoms which detailed above are contemplated by his current 50 percent rating, a higher rating is not warranted based solely on the GAF scores assigned.

The Board also notes that that the record tends to demonstrate PTSD symptoms which result in social and occupational symptoms with reduced reliability and productivity.  Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent rating and, absent more severe symptoms, a higher rating is not warranted.

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  In this regard, there was no evidence of perceptual disturbances such as hallucinations, mania or psychosis found on mental status examination.  While the Veteran reported occasional hallucinations in that he heard voices in June 2011, none were found on examination.  The Veteran's thought processes were consistently found to be logical, goal-directed and appropriate while his thought content were not found to include delusions.  While the Veteran reported memory loss for appointments in the November 2013 hearing, objective examination found his recent and remote memory to intact.  As discussed above, while the Veteran reported a past remote history of a suicide attempt and physical violence in that he would engage in fights and he beat his first wife in the 1960s, such occurred many years prior to this appellate period.  The Veteran testified during his November 2013 hearing that he had beat his first wife in the late 1960s and reported during his June 2011 examination that he would get into fights 10 to 15 years after service discharge.  Moreover, while the Veteran and his wife reported that he sometimes bathed only once a week, he has consistently been found to be appropriately groomed on objective examination.  Additionally, none of the Veteran's PTSD symptoms are similar in severity, frequency, or duration as found necessary for the assignment of a 100 percent rating.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has demonstrated impairment which at most results in occupational and social impairment with reduced reliability and productivity throughout the appeal.  Therefore, assigning staged ratings for such disability is not warranted.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings as the required medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R.             § 3.321(b)(1).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to the disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the PTSD.  

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.   However, this appeal only involves evaluation of PTSD, a single disability.  As the Board has fully considered all of the Veteran's symptoms in evaluating the disability, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

Thus, the requirements for invoking the procedures set forth in 38 C.F.R.                 § 3.321(b)(1) are not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). Here, the Veteran reported that he worked one day a week moving yards in his November 2013 hearing and that he stopped working full-time due to his physical health and breathing difficulties.  As there is no suggestion of actual or effective unemployment due to PTSD, the matter of the Veteran's entitlement to a TDIU need not be addressed in conjunction with the increased rating claim on appeal. 

For all the foregoing reasons, the Board finds that there is no basis for a higher or staged rating of the Veteran's PTSD and that the claim for an increased rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine, but finds that the preponderance of the evidence is against assignment of any higher rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


